UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-2112


LAVERN R. CRUMP,

                Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY EDUCATION ASSOCIATION       (MCEA);   MARYLAND
STATE EDUCATION ASSOCIATION (MSEA),

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:14-
cv-00229-PWG)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lavern R. Crump,    Appellant Pro Se. Jeffrey Elliot Rockman,
SEROTTE, ROCKMAN     & WESCOTT, PA, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lavern   R.    Crump   appeals   the   district     court’s    order

dismissing her civil action asserting wrongful termination and

breach of the duty of fair representation.               We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                Crump v. Montgomery

Cnty. Educ. Association, No. 8:14-cv-00229-PWG (D. Md. Sept. 23,

2014).     We dispense with oral argument because the facts and

legal    contentions    are     adequately   presented     in   the   materials

before   this   court     and   argument   would   not   aid    the   decisional

process.



                                                                        AFFIRMED




                                       2